 

PERIODIC FEE AGREEMENT
THIS PERIODIC FEE AGREEMENT (this “Periodic Fee Agreement”) is made and
effective as of March 4, 2011 by and between Echelon Resorts LLC (“Buyer”), and
LVE Energy Partners, LLC (“Seller”, and collectively with Buyer, the “Parties”
or individually, a “Party”); and
WHEREAS, Buyer and Seller have entered into that certain Energy Sales Agreement
with an effective date of April 26, 2007, as amended by Amendment No. 1 to
Energy Sales Agreement effective as of December 20, 2007 (collectively, the
“2007 ESA” and together with this Periodic Fee Agreement, the “ESA”); and
WHEREAS, Buyer and Seller wish to amend the 2007 ESA by this Periodic Fee
Agreement to provide for the payment of certain fees and expenses to be made
pursuant to the 2007 ESA, to specify certain rights and obligations of the
Parties under the ESA, and to address certain other issues of concern to Buyer
and Seller; and
WHEREAS Seller acknowledges that the alleged Event Constituting Breach claimed
in Seller's letter to Buyer dated April 3, 2009 is subject to the terms and
conditions of this Periodic Fee Agreement; provided that after the Buyer Monthly
Payment Termination Date (hereinafter defined), the rights, claims and
obligations of the Parties under the 2007 ESA shall be in full force and effect.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Buyer and Seller agree as follows:
1.Terms, capitalized but not defined in this Periodic Fee Agreement, shall have
the meaning given such terms in the 2007 ESA.
2.Article I of the 2007 ESA is amended by adding the following definitions:
“Application Proceeds” shall mean that (a) the gross proceeds from the sale of
any portion of the System pursuant to Section 3.10 of this Agreement and (b) an
amount equal to the Cost of Missing Assets shall be applied as a credit against
outstanding Taxable Loans and outstanding Tax-Exempt Bonds as follows: (i) if it
can be determined whether LVE paid for the property sold or missing with
proceeds from the Taxable Loans or from the Tax-Exempt Bonds, the gross proceeds
with respect to such property or the amount of the Cost of the Missing Assets,
as the case may be, shall be applied to reduce the Taxable Loans or Tax-Exempt
Bonds, as applicable, (ii) if it cannot be determined whether LVE paid for the
property sold or missing with proceeds of the Taxable Loans or from the
Tax-Exempt Bonds, the gross proceeds with respect to such property or amount of
the Cost of the Missing Assets, as the case may be, shall be applied first to
reduce the outstanding Taxable Loans and then to reduce the amount of the
outstanding Tax-Exempt Bonds. Notwithstanding the foregoing, in no event shall
any proceeds or the amount of any Cost of Missing Assets be applied in a manner
that would cause any portion of the Tax-Exempt Bonds to be taxable under
applicable law.

 

--------------------------------------------------------------------------------

 

“Buyer Event of Default” shall mean, during the Buyer Monthly Payment Period,
any failure of Buyer to pay to Seller any Periodic Fee or any Operation and
Maintenance Monthly Fee when due and payable hereunder and such failure
continues for fifteen (15) calendar days after written notice from Seller;
provided, however, that it shall not be a Buyer Event of Default when Buyer's
nonpayment (a) is the result of a good-faith dispute as to the amount of a
Subsequent Monthly Periodic Fee or an Operation and Maintenance Monthly Fee, and
(b) is limited to the amount in dispute.
“Buyer Monthly Payment Date” shall mean, during the Buyer Monthly Payment
Period, March 4, 2011 and thereafter, the 1st day of each calendar month.
“Buyer Monthly Payment Period” shall mean the Initial Monthly Periodic Fee
Period and the Subsequent Monthly Periodic Fee Period.
“Buyer Monthly Payment Termination Date” shall mean the first to occur of the
following events:
(a)the date on which Buyer notifies Seller that it has resumed construction of
the portion of Echelon Place that it will own in fee simple, and Buyer and
Seller have negotiated and have mutually agreed to changes to the dates set
forth in Schedules 10 and 12 of this Agreement containing Seller's Construction
Milestones and Buyer's Construction Milestones, respectively; or
(b)the date on which the sale by Seller of all or substantially all of its
assets to Buyer, including the Seller Tangible Assets and Seller's intangible
assets, has closed; or
(c)the day immediately after the date on which Seller draws down and receives
payment of the full amount available under the Letter of Credit as a result of a
Buyer Event of Default.
“Construction Permits” shall mean those Permits listed on Exhibit A1 to Schedule
15.
“Cost of Missing Assets” shall be two hundred percent (200%) of: (i) Seller's
cost for any Seller Tangible Asset which is determined to be missing and is not
replaced in accordance with the terms of Section 3.11 of this Agreement; (ii)
the costs incurred in connection with the installation of any missing Seller
Tangible Assets that had previously been installed if such assets had not been
replaced and properly installed in accordance with the terms of Section 3.11,
and (iii) the installation costs or cost of repair for equipment improperly
installed or damaged and not previously corrected or repaired by Seller in
accordance with the terms of Section 3.11. Such costs shall be determined as
provided in Section 3.11 of this Agreement.
“Effective Date” means March 4, 2011.
“Forbearance Agreement” means the Forbearance Agreement, dated as of March 7,
2011, by and among Seller, the lenders listed therein, and Sumitomo Mitsui
Banking Corporation, as issuing bank, as administrative agent and as collateral
agent.
“IE Determined Missing Assets” shall mean any property determined by the
Independent Engineer to be missing and not replaced in accordance with the
provisions of Section 3.11 or improperly installed and not corrected in
accordance with

 

--------------------------------------------------------------------------------

 

the provisions of Section 3.11, provided, that such property has been acquired
with the proceeds from Taxable Loans, Tax-Exempt Bonds, Sponsor Advances or
equity contributions from any source.
“Initial Monthly Periodic Fee” shall mean $990,548.16 payable on each Buyer
Monthly Payment Date during the Initial Monthly Periodic Fee Period; provided,
however, that the amount of the Initial Monthly Periodic Fee shall be reduced by
71.88% of the Redemption Excess Amount with respect to any Buyer Monthly Payment
Date occurring during the Initial Monthly Periodic Fee Period after Seller has
redeemed more than $27,000,000 in principal amount of Tax-Exempt Bonds.
“Initial Monthly Periodic Fee Period” shall mean the period between the
Effective Date through and including November 1, 2013.
“Letter of Credit” shall mean the irrevocable standby letter of credit posted in
favor of Seller in the amount of six million dollars ($6,000,000) as described
in Section 11.07 of this Agreement.
“Milestone Schedule” shall mean the schedule attached hereto as Exhibit A2 to
Schedule 1.
“Notice of Non-Renewal” shall mean a notice from the issuer of the Letter of
Credit delivered to Seller in accordance with the terms of the Letter of Credit
that it elects not to consider an extension of the Letter of Credit.
“Periodic Fee” shall mean the Initial Monthly Periodic Fee and the Subsequent
Monthly Periodic Fee.
“Periodic Fee Agreement” shall mean this Periodic Fee Agreement, made and
effective as of March 4, 2011, as amended from time to time.
“Periodic Fee Claims” shall mean a written claim by:
(a)    Seller alleging that (i) a Buyer Event of Default has occurred and is
continuing or (ii) Buyer has failed to perform any of its obligations under this
Periodic Fee Agreement, other than those related to a Buyer Event of Default,
and such failure is not cured within thirty (30) days of notice from Seller of
such failure; or
(b)    Buyer alleging that (i) a Seller Event of Default has occurred and is
continuing or (ii) Seller has failed to perform any of its obligations under
this Periodic Fee Agreement, other than those related to a Seller Event of
Default and such failure is not cured within thirty (30) days of notice from
Buyer of such failure.
“Professional Services Contract(s)” shall mean those contracts listed on Exhibit
A1 to Schedule 7.
“Professional Services Release” shall mean a release substantially in the form
attached hereto as Exhibit A2 to Schedule 7 unless in such other form as
mutually agreed to by the Parties.
“Redemption Excess Amount” shall mean the principal amount of Tax-Exempt Bonds
redeemed by Seller as of a Buyer Monthly Payment Date in excess of $27,000,000,
multiplied by the floating interest rate for the outstanding Tax-Exempt Bonds as
reflected in the monthly statement from the Trustee for the Tax-Exempt Bonds,
divided by twelve.
“Replacement Professional Services. shall have the meaning set forth in Section
3.10(a).
“Seller Event of Default” shall mean that during the Buyer Monthly Payment
Period, Seller has not satisfied its

 

--------------------------------------------------------------------------------

 

obligations under Sections 3.10 or 3.11 of this Agreement with respect to the
management of the System and such failure is not corrected within fifteen (15)
days of notice from Buyer of such failure; provided, that the failure to replace
Seller Tangible Assets determined to be lost by the Independent Engineer shall
not be deemed to be a Seller Event of Default.
“Seller Tangible Assets” shall mean those tangible assets of Seller listed on
Exhibit A1 to Schedule 1 and IE Determined Missing Assets.
“Seller's Credit Agreement” shall mean the Amended and Restated Credit
Agreement, dated as of September 30, 2009, as amended, amended and restated,
supplemented, or otherwise modified from time to time, by and among Seller,
Sumitomo Mitsui Banking Corporation and each of the lenders identified therein,
and any replacement or refinancing thereof; provided, however, that such
replacement or refinancing shall not permit Seller's Tangible Assets to be
subject security interests or be otherwise encumbered in an amount in excess of
the aggregate amount of Seller's (i) Tax Exempt Bonds (less Undisbursed Bond
Proceeds), and (ii) Taxable Loans.
“Seller's Lenders” shall mean the lenders under Seller's Credit Agreement.
“SMBC” shall mean Sumitomo Mitsui Banking Corporation acting as collateral agent
for the lenders and other secured parties under the Collateral Agency and
Depositary Agreement, dated as of the 20th day of December 2007 between SMBC and
Seller (as amended, amended and restated, supplemented or otherwise modified
from time to time).
“Sponsors' Advances” shall mean temporary loans made by Seller's members or
members of Seller's members to Seller after August 1, 2008 that would have been
loans made by Seller's Lenders to Seller pursuant to Seller's Credit Agreement
if the suspension of construction by Buyer of Echelon Place had not occurred.
Except, as otherwise set forth in this definition, for the purposes of
calculating the Subsequent Monthly Periodic Fees, Sponsors' Advances may not
exceed $23,911,895. As of the Effective Date, Sponsors' Advances are
$23,911,895, which amount may be reduced from time to time by payments, credits
or other reductions, but cannot, for purposes of calculating the Subsequent
Periodic Monthly Fees, be increased to account for any loans, advances, fees,
interest or other charges; provided, however, that after November 1, 2013 (i)
for purposes of calculating the Subsequent Monthly Periodic Fees, Sponsors'
Advances may be increased for loans made to Seller by Seller's members or
members of Seller's members to replace the proceeds of Tax-Exempt Bonds, other
than Undisbursed Bond Proceeds, being redeemed because bond counsel has
determined that the Tax-Exempt Bonds have lost their tax-exempt status solely
due to the actions or inactions of Buyer or Boyd Gaming Corporation; and (ii)
Sponsors' Advances may be increased for loans made to Seller for any portion of
Taxable Loans being replaced by funds from Seller's members or members of
Seller's members which funds are reflected as debt on the financial statements
of Seller.
“Subsequent Monthly Periodic Fee” shall mean the amount of the Periodic Fee
payable on each Buyer Monthly Payment Date during the Subsequent Monthly Payment
Period, calculated as set forth in Exhibit C1 of Schedule 8 attached hereto.
“Subsequent Monthly Periodic Fee Period” shall mean the period commencing on
November 2, 2013 and ending

 

--------------------------------------------------------------------------------

 

on the Buyer Monthly Payment Termination Date.
“Taxable Loans” shall mean, for any month during the Buyer Monthly Payment
Period, the amount shown as the outstanding principal amount of loans under
Seller's Credit Agreement on the monthly statement from Seller's Lenders. The
amount of Taxable Loans as of the Effective Date is $120,572,335. The amount of
Taxable Loans may be reduced from time to time by payments, credits or other
reductions, but, except as otherwise set forth in this definition, the amount of
the Taxable Loans, for purposes of calculating the Subsequent Monthly Periodic
Fees, cannot be increased by any loans, advances, fees, interest or other
charges; provided, that after November 1, 2013, for purposes of calculating the
Subsequent Monthly Periodic Fees, Taxable Loans may be increased to account for
loans made to Seller by Seller's Lenders to replace the proceeds of Tax-Exempt
Bonds, other than Undisbursed Bond Proceeds, being redeemed because bond counsel
has determined that such Tax-Exempt Bonds have lost their tax-exempt status
solely due to the action or inaction of Buyer or Boyd Gaming Corporation.
“Tax-Exempt Bonds” shall mean the tax-exempt bonds originally issued on behalf
of Seller on December 20, 2007 in the original principal amount of $100,000,000.
“Trustee for the Tax Exempt Bonds” shall mean Zions First National Bank.
“Undisbursed Bond Proceeds” shall mean the difference between the $100,000,000
principal amount of Tax-Exempt Bonds and the proceeds of the Tax-Exempt Bonds
that have been disbursed to Seller. Undisbursed Bond Proceeds as of the
Effective Date are $48,133,850.72 which amount may not be reduced except by the
application of such proceeds to reduce the Tax-Exempt Bonds.
3.On and after the Buyer Monthly Payment Termination Date, the terms of this
Periodic Fee Agreement shall be null and void and shall be deemed dissolved and
of no effect (except as provided in paragraph 7 hereof) and the 2007 ESA,
including all rights, claims and obligations of the Parties thereunder, shall
remain in full force and effect as they were on the date immediately preceding
the Effective Date, irrespective of whether any provision of the 2007 ESA was
amended by this Periodic Fee Agreement.
4.Schedule 1 of the 2007 ESA is amended to add Exhibits A1 and A2, which are
attached to this Periodic Fee Agreement as Exhibit III and IV, respectively.
Schedule 7 of the 2007 ESA is amended to add Exhibits A1 and A2, which are
attached to this Periodic Fee Agreement as Exhibits VI and VII, respectively.
Schedule 8 of the 2007 ESA is amended to add Exhibits C1 and C2, which are
attached to this Periodic Fee Agreement as Exhibits I and II, respectively.
Schedule 15 of the 2007 ESA is amended to add Exhibit A1, which is attached to
this Periodic Fee Agreement as Exhibit V.
5.The following sections are added to the end of Article III of the 2007 ESA:
“Section 3.10    System Management during Buyer Monthly Payment Period.
(a)Maintenance of Seller Tangible Assets. Seller shall maintain the Seller
Tangible Assets during the Buyer Monthly Payment Period in accordance with the
terms of this Agreement, unless any Seller Tangible Assets are sold or

 

--------------------------------------------------------------------------------

 

otherwise disposed of pursuant to the terms of this Agreement. Seller shall be
required to maintain the portion of the System which has been constructed or
installed, including the Seller Tangible Assets, in accordance with the
provisions of Section 5.01(b).
Pursuant to Section 9.01, Seller shall maintain the Construction Permits during
the Buyer Monthly Payment Period. On or before July 1, 2011, Seller shall use
its Best Efforts to deliver to Buyer a duly executed Professional Services
Release with respect to each of the Professional Services Contracts. If Seller
is unable to deliver a Professional Services Release by July 1, 2011 with
respect to one or more Professional Services Contracts, it shall notify Buyer
that it will use its Best Efforts to enter into a new agreement with a an
architect, engineer or other professional, as applicable, licensed in Nevada to
provide, at its expense, the services (the “Replacement Professional Services”)
for which it is unable to deliver a Professional Services Release. To the extent
Seller enters into such new agreements, at Seller's expense, Seller shall cause
the Replacement Professional Services to be filed, registered or approved as
required by Law and shall use its Best Efforts to deliver to Buyer a
Professional Services Release with respect to the Replacement Professional
Services prior to September 1, 2011.
(b)    Maintenance Recommendations. Commencing August 1, 2011 and on each August
1 thereafter during the Buyer Monthly Payment Period, Seller shall recommend to
Buyer various alternatives for reducing the cost for completion of construction
of the System when construction by Buyer of the Echelon Place project resumes.
The recommendations shall take into account improved technology and programs for
retaining or improving the value of those portions of the System which can be
used when construction of the System resumes. Subject to the prior written
consent of Seller's Lenders, Seller and Buyer may mutually agree that Seller may
sell or otherwise dispose of portions of the System consistent with this Section
3.10. Such sale or disposition, if any, shall be conducted in a commercially
reasonable manner.
Section 3.11 Disputes regarding System Management. If there is a dispute between
Seller and Buyer: (i) as to whether Seller has properly installed the Seller
Tangible Assets that have been constructed or installed, or is maintaining the
Seller Tangible Assets in accordance with the terms of this Agreement; (ii) as
to whether some of the Seller Tangible Assets are missing or damaged; or (iii)
as to whether certain property not included in Exhibit A1 to Schedule 1 should
be considered IE Determined Missing Assets, the dispute shall be subject to the
provisions of Article VII of this Agreement. For purposes of this Section 3.11,
only the milestone events listed as “Milestone Achieved” on Exhibit A2 to
Schedule 1 shall be deemed work that has been completed by Seller and for which
it has been paid. The Independent Engineer's determinations regarding the
installation of Seller Tangible Assets shall be made in accordance with the
provisions of Section 3.02. Seller shall correct any deficiencies in the
maintenance of the System in the manner determined by the Independent Engineer.
The Independent Engineer shall determine the property, if any, constituting IE
Determined Missing Assets, and Seller's cost for (a) any missing Seller Tangible
Assets, including IE Determined Missing Assets, that have not been replaced in
accordance with the provisions of this Section 3.11, (b) any installation costs
associated with any such missing Seller Tangible Assets that had previously been
installed if such assets had not been replaced

 

--------------------------------------------------------------------------------

 

and properly installed in accordance with the terms of this Section 3.11, and
(c) any improperly installed or damaged Seller Tangible Assets that are not
corrected or repaired in accordance with the provisions of this Section 3.11.
Seller shall replace, repair or properly install any portion of the Seller
Tangible Assets that the Independent Engineer determines to be missing, damaged
or improperly installed, as applicable, within sixty (60) days of Seller's
receipt of the Independent Engineer's written determination delivered pursuant
to Section 7.01 of this Agreement. If Seller fails to replace, repair or
properly install any missing, damaged or improperly installed Seller Tangible
Asset within the time required by this Section 3.11, the Cost of Missing Asset
with respect to such Seller Tangible Asset shall be applied in accordance with
the Application of Proceeds.”
6.The first paragraph of Section 11.05 of the 2007 ESA is deleted in its
entirety and replaced by the following:
“Section 11.05 Charges to Buyer Before the Commercial Operation Date. On each
Buyer Monthly Payment Date through and including November 1, 2013, Buyer shall
pay to the Seller (a) the Initial Monthly Periodic Fee plus (b) the Operation
and Maintenance Monthly Fee as set forth in Exhibit C1 of Schedule 8, without
application of the Temporary Cost Allowance to fund such payments. On each Buyer
Monthly Payment Date after November 1, 2013, Buyer shall pay to the Seller (a)
the Subsequent Monthly Periodic Fee plus (b) the Operation and Maintenance
Monthly Fee as set forth in Exhibit C1 of Schedule 8, without application of the
Temporary Cost Allowance to fund such payments. The Periodic Fees have been
determined, in part, on the basis of Seller's books and records and other
information Seller has provided Buyer. Seller shall maintain its books and
records for the term of the Buyer Monthly Payment Period. Buyer shall have
access during regular business hours on three (3) Business Days prior notice to
Seller to those portions of Seller's books and records relevant to the
determination or verification of the amount of the Periodic Payments. Buyer may
retain the written documents Seller has provided Buyer in connection with
Section 6 of this Periodic Fee Agreement.
IRRESPECTIVE OF THE OCCURRENCE OF A SELLER EVENT OF DEFAULT OR A PERIODIC FEE
CLAIM, THE AMOUNT OF THE PERIODIC FEES DURING THE BUYER MONTHLY PAYMENT PERIOD
SHALL NOT BE SUBJECT TO REDUCTION OR SET-OFF.”
7.The following sections are added to the end of Article XI of the 2007 ESA:
“Section 11.06 Period of Non-Litigation. Notwithstanding any other provision of
this Agreement to the contrary, except with respect to Periodic Fee Claims,
during the Buyer Monthly Payment Period, neither Buyer nor Seller shall give
notice of, file or otherwise initiate any claim or cause of action, in or before
any court, administrative agency, arbitrator, mediator or other tribunal, that
arises under this Agreement. During the Buyer Monthly Payment Period, all
statutes of limitations or other applicable limitation periods for defenses,
claims, causes of action, and/or counterclaims relating to this Agreement, shall
be tolled as to the Parties hereto, and in any action brought after the Buyer
Monthly Payment Period a Party shall not include the Buyer Monthly Payment
Period in any computation of a time bar under the doctrine of laches, waiver,
estoppel, any statute of limitations

 

--------------------------------------------------------------------------------

 

or any other legal theory, for the purposes of attempting to preclude or defeat
any such defenses, claims, causes of action or counterclaims.
Section 11.07 Letter of Credit. To secure the obligation of Buyer to pay the
Periodic Fee and the Operation and Maintenance Monthly Fee due on each Buyer
Monthly Payment Date, on March 10, 2011, (a) Buyer shall post in favor of Seller
the Letter of Credit; and (b) Seller shall provide Buyer with written evidence
that a letter of credit has been posted on behalf of Seller in the amount of
$10,000,000 in favor of SMBC as administrative agent, which letter of credit may
be drawn down in full by SMBC upon an event of default by Seller under the
Forbearance Agreement. The Letter of Credit shall terminate on the Buyer Monthly
Payment Termination Date. The Letter of Credit shall be in the form of the
letter of credit attached hereto as Exhibit C2 to Schedule 8 and shall permit
Seller to draw down the full amount of the Letter of Credit upon a Buyer Event
of Default. Seller shall notify Buyer of its receipt of any Notice of
Non-Renewal thirty (30) days prior to the expiration date of the Letter of
Credit. Buyer shall deliver to Seller a replacement letter of credit
substantially in the form of the Letter of Credit on the later of fifteen (15)
days prior to the expiration of the Letter of Credit or a replacement letter of
credit, if applicable, or fifteen (15) days after Buyer's receipt of a copy of
the Notice of Non-Renewal from Seller. Seller may draw down the full amount of
the Letter of Credit or the replacement letter of credit, as applicable, if
Buyer does not deliver to Seller a replacement letter of credit in accordance
with the terms of this Section 11.07. The principal amounts of the Taxable Loans
shall be reduced by the amounts drawn down by Seller on the Letter of Credit.
Such amounts drawn by Seller shall not be considered as liquidated damages.
Seller shall reimburse Buyer for all of its reasonable substantiated third-party
costs incurred in providing and maintaining the Letter of Credit.
Section 11.08 Prepayment of Tax-Exempt Bonds. Subject to the consent of the
Trustee for the Tax-Exempt Bonds, Seller shall use Commercially Reasonable
Efforts to redeem the Tax- Exempt Bonds whose proceeds have not yet been
disbursed as referenced on Exhibit C1 of Schedule 8 as “Undisbursed Bond
Proceeds”; provided, that (a) Seller, as of the Effective Date, only anticipates
redeeming $27,000,000 in principal amount of Tax-Exempt Bonds and may, with the
consent of Seller's Lenders, but shall not be required to, redeem any Tax-Exempt
Bonds in excess of $27,000,000 in principal amount; and (b) Seller shall not be
required to redeem any Tax-Exempt Bonds if such redemption would cause all
Tax-Exempt Bonds to be redeemed. Undisbursed Bond Proceeds shall be applied
solely to reduce the amount of the Tax-Exempt Bonds.”
8.The Parties hereto agree to be bound by the Confidentiality and Nondisclosure
Agreement made as of October 9, 2009 between Seller, Marina Energy, LLC, DCO ECH
Energy, LLC, South Jersey Industries, Inc. DCO Energy, LLC, Buyer and Boyd
Gaming Corporation as amended herein:
a.
The Negotiation Termination Date shall mean the date on which the sale by Seller
of all or substantially all of its assets to Buyer, including the Seller
Tangible Assets and Seller's intangible assets, has closed; and


 

--------------------------------------------------------------------------------

 

b.
Boyd Gaming Corporation and Buyer may retain Confidential Information.

9.Except as otherwise modified by this Periodic Fee Agreement, the 2007 ESA
shall remain in full force and effect.
[SIGNATURES ON THE FOLLOWING PAGE]
    

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Seller and Buyer affix their signatures hereto as of the day
and year first written above.
LVE Energy Partners, LLC
Echelon Resorts LLC
By: /s/ FRANK E. DICOLA, JR.
By: /s/ KEVIN J. SULLIVAN
Frank E. DiCola, Jr.
Kevin J. Sullivan
Title: Chairman, Executive Committee
Title: Senior Vice President and Chief Administrative Officer

 

 

--------------------------------------------------------------------------------

 

EXHIBIT I TO PERIODIC FEE AGREEMENT
EXHIBIT C1
TO
SCHEDULE 8
 
Subsequent Monthly Periodic Fee
The Subsequent Monthly Periodic Fee shall be calculated as follows (with all
amounts being calculated as of the relevant Buyer Monthly Payment Date):
Step 1A
Start with the outstanding principal amount of Tax-Exempt Bonds, which in no
event may exceed $73,000,000.
 
Multiply such amount by 6.28%.
 
Result will equal the gross Tax-Exempt Bonds fee.
 
Multiply above Result by 71.88%.
 
Result will equal the Subsequent Monthly Periodic Fee for Tax-Exempt Bonds.
 
 
Step 1B
Start with the outstanding principal amount of Taxable Loans for the month prior
to the month in which the relevant Buyer Monthly Payment Date occurs.
 
Subtract from such amount the gross proceeds from the sale of Seller Tangible
Assets and the Cost of Missing Assets, which have not yet been credited against
the Taxable Loans.
 
Multiply such amount by 7.31%.
 
Result will equal the gross Taxable Loans fee.
 
Multiply above result by 71.88%.
 
Result will equal the Subsequent Monthly Periodic Fee for Taxable Loans.
 
 
Step 1C
Start with the amount of Sponsors' Advances.
 
Multiply such amount by 7.31%.
 
Result will equal the gross amount of Sponsors' Advances fee
 
Multiply above result by 71.88%.
 
Result will equal the Subsequent Monthly Periodic Fee for Sponsors' Advances.
Step 2
Add together the Subsequent Monthly Periodic Fee for Tax-Exempt Bonds, the
Subsequent Monthly Periodic Fee for Taxable Loans and the Subsequent Monthly
Periodic Fee for Sponsors' Advances and subtract from such sum an amount equal
to 71.88% of the amount of interest income, calculated on an annual basis,
earned by Seller on Undisbursed Bond Proceeds.
Step 3
Divide the result of Step 2 by 12 to determine the Subsequent Monthly Periodic
Fee to be paid by Buyer on the relevant Buyer Monthly Payment Date.

During the Buyer Monthly Payment Period, on or before the fifteenth (15th) day
of each month commencing March 1, 2011, Seller shall provide Buyer with (a) a
statement from the Trustee for the Tax-Exempt Bonds, showing the amount of
Seller's outstanding (i) Tax-Exempt Bonds, and (ii) Undisbursed Bond Proceeds,
(b) a statement from SMBC showing the amount of Seller's outstanding Taxable
Loans, and (c) a certification from Seller as to the amount of Sponsors'
Advances, which certification shall be based on the amount of the Sponsors'
Advances for the previous month. In addition, Seller's financial statements
shall identify the amount of the Sponsors' Advances.
Operation and Maintenance Fee
During the Buyer Monthly Payment Period, the Operation and Maintenance Monthly
Fee shall be the substantiated third party costs incurred by Seller in providing
operation and maintenance services required under the Agreement for such month.
Such

 

--------------------------------------------------------------------------------

 

third party costs shall include off-site equipment storage and maintenance
charges, site energy usage, insurance costs and other third party costs
necessary to maintain the Seller Tangible Assets as required under the
Agreement. The Operation and Maintenance Monthly Fee shall be payable in arrears
based upon the actual amount of the substantiated third party costs incurred by
Seller in providing operation and maintenance services required under the
Agreement for the previous month. Seller estimates that the cost for such
operation and maintenance services will not exceed $600,000 annually and Seller
shall not incur operation and maintenance costs in excess of this amount in any
year without Buyer's prior written approval, which approval shall not be
unreasonably withheld; provided, however, that if Buyer withholds approval to
spend operation and maintenance costs in excess of $600,000 annually, the
failure on the part of Seller to expend proceeds in excess of such amount shall
not cause Seller to be in default or non-compliance with its obligations under
Sections 3.10 and 3.11 of this Agreement.

 

--------------------------------------------------------------------------------

 

EXHIBIT II TO PERIODIC FEE AGREEMENT
 
EXHIBIT C2
TO
SCHEDULE 8
FORM OF LETTER OF CREDIT
 
BANK OF AMERICA - CONFIDENTIAL
 
ISSUANCE DATE: ____________________
 
IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER: ___________________
 
 
                             ISSUING BANK
BANK OF AMERICA, N.A.
1000 W. TEMPLE STREET
7TH FLOOR, CA9-705-07-05
LOS ANGELES, CA 90012-1514
 
BENEFICIARY                         APPLICANT
LVE ENERGY PARTNERS, LLC              BOYD GAMING CORPORATION
5429 HARDING HIGHWAY,                3883 HOWARD HUGHES PARKWAY
BUILDING 500                     9th FLOOR
MAYS LANDING, NJ 08330                LAS VEGAS, NV 89169
ATTN: PRESIDENT                    ATTN: CHIEF FINANCIAL OFFICER
Phone: (609) 837-8010                     PHONE: (702) 792-7200
Fax: (XXX) XXX-XXXX                 Fax: (702) 792-7342
 
 
AMOUNT
NOT EXCEEDING USD 6,000,000
NOT EXCEEDING SIX MILLION and 00/100'S US DOLLARS
 
EXPIRATION
[EXPIRATION DATE] AT OUR COUNTERS                        
 
 
LADIES AND GENTLEMEN:
 
WE HEREBY ISSUE OUR LETTER OF CREDIT IN FAVOR OF THE BENEFICIARY FOR THE ACCOUNT
OF THE ABOVE NAMED APPLICANT FOR AN AGGREGATE AMOUNT NOT TO EXCEED SIX MILLION
AND 00/100 U.S. DOLLARS ($6,000,000.00) AVAILABLE FOR PAYMENT BY PRESENTATION OF
YOUR DRAWING REQUEST IN THE FORM OF ANNEX 1 HERETO, SIGNED BY AN AUTHORIZED
OFFICER. THE DRAWING REQUEST(S) MUST BE PRESENTED AT OUR OFFICE AT THE ADDRESS
SPECIFIED ABOVE, ON OR BEFORE THE ABOVE STATED EXPIRATION DATE; PROVIDED,
HOWEVER, THAT IF SUCH DAY IS NOT A BUSINESS DAY (AS HEREINAFTER DEFINED), THE
EXPIRATION DATE SHALL BE THE NEXT FOLLOWING BUSINESS DAY. FOR THE PURPOSES
HEREOF, "BUSINESS DAY" SHALL MEAN ANY DAY ON WHICH BANKS ARE NOT AUTHORIZED OR
REQUIRED TO CLOSE IN LOS ANGELES, CALIFORNIA. YOU MAY ALSO PRESENT YOUR DRAWING
REQUEST BY FACSIMILE AT THE FOLLOWING FAX NUMBER: 213-457-8841, PROMPTLY
CONFIRMED BY TELEPHONE CALL TO 1-800-541-6096 OPT 1, PROVIDED THAT THE GIVING OF
SUCH TELEPHONIC NOTICE SHALL NOT BE A CONDITION OF OUR OBLIGATION TO MAKE
PAYMENT HEREUNDER.
 
PARTIAL DRAWING AND MULTIPLE PRESENTATIONS ARE PERMITTED. UPON RECEIPT OF ANY OF
YOUR DRAWING REQUEST(S) IN STRICT CONFORMITY WITH THE TERMS AND CONDITIONS OF
THIS LETTER OF CREDIT, NOT LATER THAN 10:00 A.M. PACIFIC TIME WE WILL HONOR THE
SAME BY EFFECTING THE PAYMENT

 

--------------------------------------------------------------------------------

 

OF FUNDS BY WIRE NO LATER THAN 3:00 P.M. PACIFIC TIME ON THE SECOND BUSINESS
DAY, IN ACCORDANCE WITH YOUR PAYMENT INSTRUCTIONS. IF WE RECEIVED YOUR DRAWING
REQUEST AFTER 10:00 A.M. PACIFIC TIME WE WILL HONOR THE SAME ON THE THIRD
BUSINESS DAY BY OR BEFORE 3:00 P.M. PACIFIC TIME, IN ACCORDANCE WITH YOUR
PAYMENT INSTRUCTIONS.
 
THIS LETTER OF CREDIT SHALL BE DEEMED AUTOMATICALLY EXTENDED WITHOUT AMENDMENT
FOR A PERIOD OF ONE (1) YEAR FROM THE PRESENT OR ANY FUTURE EXPIRATION DATE,
UNLESS AT LEAST SIXTY (60) DAYS PRIOR TO ANY EXPIRATION DATE, WE NOTIFY YOU IN
WRITING BY REGISTERED MAIL OR OVERNIGHT COURIER SERVICE AT THE ABOVE ADDRESS,
THAT WE ELECT NOT TO CONSIDER THIS LETTER OF CREDIT EXTENDED FOR ANY SUCH
ADDITIONAL PERIOD.
 
WE ARE ADVISED BY THE APPLICANT THAT THIS LETTER OF CREDIT IS BEING ISSUED
PURSUANT TO THE PERIODIC FEE AGREEMENT MADE AS OF MARCH 4, 2011("PERIODIC FEE
AGREEMENT") AS SECURITY FOR PAYMENT OF THE PERIODIC FEE AND THE OPERATION AND
MAINTENANCE MONTHLY FEE (AS DEFINED IN THE PERIODIC FEE AGREEMENT).
 
THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR OBLIGATIONS TO YOU,
AND OUR UNDERTAKING SHALL NOT IN ANY WAY BE AMENDED OR AMPLIFIED BY REFERENCE TO
ANY DOCUMENTS, INSTRUMENTS OR ANY AGREEMENT REFERRED TO HEREIN OR TO WHICH THIS
LETTER OF CREDIT RELATES, AND SUCH REFERENCE, IF ANY, SHALL NOT BE DEEMED TO
INCORPORATE HEREIN BY REFERENCE ANY DOCUMENT, INSTRUMENT OR AGREEMENT EXCEPT AS
SPECIFICALLY PROVIDED HEREIN.
 
THIS LETTER OF CREDIT IS TRANSFERABLE IN FULL AND NOT IN PART. ANY TRANSFER MADE
HEREUNDER MUST CONFORM STRICTLY TO THE TERMS HEREOF AND TO THE CONDITIONS OF
RULE 6 OF THE INTERNATIONAL STANDBY PRACTICES (ISP98) FIXED BY THE INTERNATIONAL
CHAMBER OF COMMERCE, PUBLICATION NO. 590. SHOULD YOU WISH TO EFFECT A TRANSFER
UNDER THIS CREDIT, SUCH TRANSFER WILL BE SUBJECT TO THE RETURN TO US OF THE
ORIGINAL CREDIT INSTRUMENT, ACCOMPANIED BY OUR FORM OF TRANSFER, PROPERLY
COMPLETED AND SIGNED BY AN AUTHORIZED SIGNATORY OF YOUR FIRM, BEARING YOUR
BANKERS STAMP AND SIGNATURE AUTHENTICATION AND PAYMENT OF OUR TRANSFER FEE. SUCH
TRANSFER FORM IS AVAILABLE UPON REQUEST.
 
EXCEPT AS OTHERWISE STATED, THIS LETTER OF CREDIT IS SUBJECT TO THE
INTERNATIONAL STANDBY PRACTICES (ISP98) AND ARTICLE 5 OF THE UNIFORM COMMERCIAL
CODE (UCC) OF THE STATE OF NEW YORK. IN THE EVENT OF ANY CONFLICT, THE UCC SHALL
PREVAIL.
 
IF YOU REQUIRE ANY ASSISTANCE OR HAVE ANY QUESTIONS REGARDING THIS TRANSACTION,
PLEASE CALL 1-800-541-6096 OPT 1.
 
_____________________________
BANK OF AMERICA, N.A.
AUTHORIZED SIGNATURE
                                            

 

--------------------------------------------------------------------------------

 

ANNEX 1
 
TO:
 
BANK OF AMERICA, N.A.                                    
1000 W. TEMPLE STREET
7TH FLOOR, CA9-705-07-05
LOS ANGELES, CA 90012-1514
ATTN: STANDBY LETTER OF CREDIT DEPT.
 
DRAWING REQUEST
 
DATE: _________________
LETTER OF CREDIT NUMBER: _______________
dRAWING AMOUNT USD: ___________________
 
LADIES AND GENTLEMEN:
 
WE REFER TO LETTER OF CREDIT NO. ____________(THE "LETTER OF CREDIT " ) ISSUED
BY YOU TO US AS BENEFICIARY. CAPITALIZED TERMS CONTAINED HEREIN AND NOT
OTHERWISE DEFINED HEREIN ARE USED HEREIN AS DEFINED IN THE LETTER OF CREDIT.
THE UNDERSIGNED HEREBY DEMANDS PAYMENT UNDER THE ABOVE REFERENCED LETTER OF
CREDIT IN THE AMOUNT OF ________________U.S. DOLLARS AND CERTIFIES TO YOU THAT
(i) THE PERIODIC FEE AND/OR OPERATION AND MAINTENANCE MONTHLY FEE HAS FAILED TO
BE PAID WHEN DUE PURSUANT TO THE PERIODIC FEE AGREEMENT, THAT SUCH FAILURE TO
PAY CONTINUES AND IS A BUYER EVENT OF DEFAULT UNDER THE PERIODIC FEE AGREEMENT,
OR (ii) A REPLACEMENT LETTER OF CREDIT HAS NOT BEEN DELIVERED TO THE UNDERSIGNED
IN ACCORDANCE WITH THE TERMS OF THE PERIODIC FEE AGREEMENT.
FUNDS ARE TO BE PAID TO THE ORDER OF THE BENEFICIARY, FOR CREDIT/DEPOSIT IN
ACCOUNT NUMBER __________________ , ACCOUNT NAME __________________WITH (NAME OF
BANK AND ABA NUMBER), QUOTING THIS LETTER OF CREDI T NUMBER AND THE DATE OF THE
DRAWING REQUEST.
IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED THIS DRAWING REQUEST AS OF THE
DAY ABOVE WRI TTEN.
VERY TRULY YOURS,
 
(BENEFICIARY)
 
________________________________
AUTHORIZED SIGNATURE
 
________________________________
NAME AND TITLE

 

--------------------------------------------------------------------------------

 

ANNEX 2
[NAME AND ADDRESS OF ISSUING BANK]
TRANSFER REQUEST
Dated: ______________________
Letter of Credit Number ___________________
Ladies and Gentlemen:
For value received, the undersigned beneficiary hereby irrevocably transfers to:
_____________________________________________________________________________
Name of Transferee
______________________________________________________________________________
Address of Transferee
______________________________________________________________________________
Address of Transferee
all rights of the undersigned beneficiary in the aggregate amount of
USD____________ to draw under the Letter of Credit in its entirety. Terms
defined in the Letter of Credit and not defined herein shall have the meanings
given to them in the Letter of Credit. All fees in connection with this transfer
are for the account of the Applicant.
By this transfer, all rights of the undersigned beneficiary in such Letter of
Credit are transferred to the transferee and the transferee shall have the sole
rights as beneficiary thereof, including sole rights relating to any amendments
whether increases or extensions or other amendments and whether now existing or
hereafter made. All amendments are to be advised direct to the transferee
without necessity of any consent of or notice to the undersigned beneficiary.
Sincerely,
[NAME OF LC BENEFICIARY]
___________________________
Authorized Signature
___________________________
Authorized Name and Title
Beneficiary/Transferor Signature
Authenticated by Notary Public
 

 

--------------------------------------------------------------------------------

 

EXHIBIT III TO PERIODIC FEE AGREEMENT
 
EXHIBIT A1
TO
SCHEDULE 1
 
 
LIST OF SELLER TANGIBLE ASSETS
 
 
The Seller Tangible Assets are all of Seller's equipment, spare parts, inventory
and other tangible property, including the property listed in the binders
delivered to Buyer on February 22, 2011, the IE Determined Missing Assets and
the property listed in the compact disk below titled Seller's Tangible Assets.

 

--------------------------------------------------------------------------------

 

EXHIBIT IV TO PERIODIC FEE AGREEMENT
 
EXHIBIT A2
TO
SCHEDULE 1
 
 
MILESTONE SCHEDULE
 
 
 
Exhibit A2 to Schedule 1
Milestone Schedule between Seller and the EPC Contractor
 
 
 
 
 
Item #
Month of Activity Achieved
Milestone Event
Status at January 1, 2009
10
Apr-07
Payment at Contract Execution
Milestone Achieved
 
20
Apr-07
Submit Drainage Study to Clark County
Milestone Achieved
 
30
Apr-07
Submit Air Permit Application to CCDAQM
Milestone Achieved
 
40
Apr-07
Receive Elec. Single Line from MEP Eng.
Milestone Achieved
 
50
May-07
Complete Schematic Design
Milestone Achieved
 
60
Jun-07
Issue Bid Specs to Chiller Vendors
Milestone Achieved
 
70
Jul-07
Complete Design Development
Milestone Achieved
 
80
Aug-07
Issue Bid Specs to Boiler Vendors
Milestone Achieved
 
90
Aug-07
Complete Construction Documents
Milestone Achieved
 
100
Sep-07
Issue PO for Structural Steel package
Milestone Achieved
 
110
Sep-07
Issue plans & Specs to GC's for Bid
Milestone Achieved
 
120
Oct-07
Mobilize on site
Milestone Achieved
 
130
Oct-07
Building Permit Issued
Milestone Achieved
 
140
Oct-07
Issue PO for Gensets
Milestone Achieved
 
150
Nov-07
Start Structural Steel Shop Drawings
Milestone Achieved
 
160
Nov-07
Issue PO for Chillers
Milestone Achieved
 
170
Nov-07
Issue PO for Boilers
Milestone Achieved
 
180
Nov-07
Start Foundations at CEC
Milestone Achieved
 
190
Dec-07
Begin Reinforcing Steel Deliveries
Milestone Achieved
 
200
Jan-08
Complete Foundations at CEC
Milestone Achieved
 
210
Jan-08
Complete Structural Steel Shop Drawings
Milestone Achieved
 
220
Feb-08
Start Exterior Wall Construction
Milestone Achieved
 
230
Mar-08
Structural Steel Delivery start
Milestone Achieved
 
240
Apr-08
Structural Steel Erection Complete 1st Fl
Milestone Achieved
 
250
May-08
Structural Steel Erection Complete 2nd Fl
Milestone Achieved
 
260
May-08
Commence Distribution Piping Zone 4
Milestone Achieved
 
270
Jul-08
Structural Steel Erection Complete 3rd Fl
Milestone Achieved
 
280
Jul-08
Structural Steel Fireproofing Commence
Milestone Achieved
 
290
Jul-08
Commence Distribution Piping
Milestone Achieved
 
300
Aug-08
Set First Chiller
Milestone Achieved
 
310
Aug-08
Set First Transformer
Milestone Achieved
 
320
Aug-08
Commence Setting Pumps
Milestone Achieved
 
330
Sep-08
EPDM Roofing Complete
Milestone Achieved
 
340
Sep-08
Cooling Tower Structural Steel Complete
Milestone Achieved
 
350
Sep-08
Commence Fire Protection Piping
Milestone Achieved
 


 

--------------------------------------------------------------------------------

 

360
Oct-08
Set First Diesel Generator
 
Milestone Not Achieved
370
Oct-08
Set First Boiler
Milestone Achieved
 
380
Nov-08
Complete Steel Stairs Towers
Milestone Achieved
 
390
Nov-08
Commence Main Switchgear Equip. Set
Milestone Achieved
 
400
Dec-08
Start Chiller Instrumentation
 
Milestone Not Achieved
410
Dec-08
Complete Genset Power Wiring
 
Milestone Not Achieved
420
Jan-09
Start Boiler Instrumentation
 
Milestone Not Achieved
430
Feb-09
Complete Boiler Piping and Ductwork
 
Milestone Not Achieved
440
Feb-09
Start Setting Cooling Towers
Milestone Achieved
 
450
Feb-09
Complete Main Switchgear Equip. Set
Milestone Achieved
 

460
Mar-09
Diesel Gensets Ready for Testing
 
Milestone Not Achieved
470
Mar-09
Control Room Fitout Complete
 
Milestone Not Achieved
480
Apr-09
Chiller Cabling & Control Termination Complete
 
Milestone Not Achieved
490
Apr-09
Complete Distribution Piping
 
Milestone Not Achieved
500
Apr-09
Boiler Cabling & Control Termination Complete
 
Milestone Not Achieved
510
May-09
Test Switchgear Equipment
 
Milestone Not Achieved
520
May-09
Flush & Test Chilled Water Distribution Piping
 
Milestone Not Achieved
530
May-09
Deliver Chilled Water to ETS
 
Milestone Not Achieved
540
Jun-09
CW of DCS Programming and Testing
 
Milestone Not Achieved
550
Jun-09
Energize 12.47 Bus
 
Milestone Not Achieved
560
Jul-09
Chilled Water System Complete
 
Milestone Not Achieved
570
Aug-09
Boiler Installation Complete
 
Milestone Not Achieved
580
Sep-09
Flush & Test Hot Water Distribution Piping
 
Milestone Not Achieved
590
Oct-09
Building Certificate of Occupancy Issuance
 
Milestone Not Achieved
600
Nov-09
Hot Water System Complete
 
Milestone Not Achieved
610
Dec-09
HW of DCS Programming and Testing
 
Milestone Not Achieved
620
Jan-10
Distribution Piping Punchlist Complete
 
Milestone Not Achieved
630
Mar-10
ETS's in Automatic
 
Milestone Not Achieved
640
Sep-10
Substantial Completion
 
Milestone Not Achieved
650
Nov-10
Final Completion
 
Milestone Not Achieved


 

--------------------------------------------------------------------------------

 

EXHIBIT V TO PERIODIC FEE AGREEMENT
EXHIBIT A1
TO
SCHEDULE 15
LIST OF CONSTRUCTION PERMITS
 
Permit Number
Permit Name
Issuing Agency
Issuance Date
Renewal/
Expiration Date
16,062
Authority to Construct (Air) Permit
CCDAQEM
9/25/2007
12/31/2011
PAC 07-35094
Building Permit (CEC Building)
Including sub-permits as follows:
Building Permit active through 6/23/11; Electrical Permit active through
6/21/11;
Mechanical Permit active through 6/21/11; and Plumbing Permit active through
6/21/11
CCDDS
12/6/2007
6/23/2011
PAC 08-4393
Building Permit (PH I Pipe Distribution
CCDDS
7/11/2008
6/21/2011
PAC 08-11322
Building Permit (Mezzanine Improvements)
CCDDS
5/13/2008
6/21/2011
UC-1286-06
Land Use Permit (Echelon Place)*
CCPC
11/22/2006
Unknown
UC-0126-07
Land Use Permit (Echelon Place)*
CCPC
4/12/2007
Unknown

 
CCDAQEM = Clark County Department of Air Quality and Environmental Management
CCDDS = Clark County Department of Development Services
CCPC = Clark County Planning Commission
* Central Energy Center approval is included in Echelon's Land Use Permit
 
In addition to the foregoing numbered Permits, the following plans, approvals
and declaratory orders:
 
1.
Drainage Plan with the Clark County Department of Development Services dated
June 20, 2007

2.
Approval dated June 13, 2008 of a Sanitary Sewer Connection with the Clark
County Water Reclamation District

3.
Declaratory Order of the Public Utility Commission of Nevada Stating that the
Echelon Place Project is not Subject to Regulation by the Commission


 

--------------------------------------------------------------------------------

 

EXHIBIT VI TO PERIODIC FEE AGREEMENT
EXHIBIT A1
TO
SCHEDULE 7
LIST OF PROFESSIONAL SERVICES CONTRACTS
 
1.
Ed Vance & Associates - Architect

2.
JBA Engineering - MEP Engineers

3.
Lochsa Engineering - Structural Engineers

4.
Kimley Horn & Associates - Civil Engineers

5.
IEA Engineers - Pipe Distribution Mech./Struc. Engineers

6.
Coreslab Structures - PreCast Design/Build

7.
Lambert Engineering - Pipe Distribution Structural Engineers

8.
Stellar Engineering Systems - CEC Pipe Support and Pipe Stress Analysis
Engineers

9.
South West Steel - Stair Tower Design/Build

10.
Terracon - Geotechnical Engineering

 

 

--------------------------------------------------------------------------------

 

EXHIBIT VII TO PERIODIC FEE AGREEMENT
 
EXHIBIT A2 TO SCHEDULE 7
 
FORM OF PROESSIONAL SERVICES RELEASE
 
 
LVE Release
RELEASE
 
This release (this “Release”) is hereby given by [PROFESSIONAL SERVICE COMPANY
NAME] and its affiliated and related subsidiaries, professionals, principals,
and employees (collectively, “Releasor”) to LVE Energy Partners, LLC, its
representatives, agents, designees and assigns (collectively, “Releasees”) with
respect to (i) any and all drawings, plans, or other architectural and design
materials and records, and related application and/or permit materials connected
to the Echelon Central Plant and/or Echelon master plan project (the
“Materials”) for which Releasor is shown as the owner of record with respect
thereto and (ii) any and all drawings, plans, or other architectural and design
materials and records, and related application and/or permit materials created,
produced or delivered in connection with the [INSERT REFERENCE TO APPLICABLE
AGREEMENT (the “Service Agreement”)] (the “Work Product”).
 
In consideration of $1.00 and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Releasor hereby grants the
Releasees a perpetual, royalty free license to use the Materials and the Work
Product, and the Releasor hereby authorizes and consents to the use of the
Materials and the Work Product pursuant to the requirements and limitations set
forth in Nevada Administrative Code § 623.780 by the Releasees, for and in
connection with the Echelon Central Plant and/or any such other development or
project that was the subject of the Service Agreement (the “Project”), including
the development, construction, reconstruction, maintenance, repair, replacement,
acquisition and sale of the Project, and including any other purpose related to
the Project.
 
[PROFESSIONAL SERVICE COMPANY                                      NAME]
 
DATE: ___________________            By: _______________________________
Title: ______________________________
 

 

--------------------------------------------------------------------------------

 

Clark County, City of Las Vegas, City of Henderson Release
 
AUTHORIZATION AND RELEASE
 
This authorization and release (this “Authorization and Release”) is hereby
given by [PROFESSIONAL SERVICE COMPANY NAME] and its affiliated and related
subsidiaries, professionals, principals, and employees (collectively,
“Releasor”) to the representatives of Clark County Development Services
Department and any other applicable agency or department of Clark County, the
City of Las Vegas and the City of Henderson (the “Agencies”), and pursuant to
the requirements and limitations set forth in Nevada Administrative Code §
623.780, it hereby authorizes the Agencies to provide to LVE Energy Partners,
LLC, its representatives, agents, designees and assigns (collectively,
“Releasees”), through any individual presenting this Release on behalf of the
Releasees, with access to the Materials and/or Work Product that may be in the
possession of the Agencies, whether such Materials and/or Work Product are kept
and maintained by the Agencies in electronic or paper form, and it further
authorizes the Agencies to permit the Releasees, through the person presenting
this Release, to copy any and all such Materials and/or Work Product that are
kept and maintained by the Agencies, or parts thereof as the Releasees may
select.
 
Releasor hereby expressly waives and releases any of the above referenced
departments and agencies from any claims related to the release of the Materials
or Work Product as referenced above.
 
        
[PROFESSIONAL SERVICE COMPANY NAME]                            
 
DATE: ___________________________        By: _______________________________
Title: ______________________________
 
                    
 
 
 
 
 
 

 